Citation Nr: 1103422	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Propriety of a reduction from a total rating to a 40 percent 
rating for bilateral hearing loss, effective from February 1, 
2006.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had active military service from August 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The case was most recently before the Board in October 2009.  At 
that time, the Board determined that a rating reduction for 
bilateral hearing loss to 40 percent was proper and denied the 
appeal of that issue.  The Board also denied entitlement to 
service connection for prostate cancer.  

Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In August 2010, 
the Veteran's representative and VA General Counsel filed a joint 
motion requesting a partial remand of the Board's October 2009 
decision pertaining to the rating reduction issue.  The parties 
also stated that the part of the Board's decision denying service 
connection for prostate cancer was to remain intact.  In an 
August 2010 order, the Court granted the joint motion and 
remanded the rating reduction issue to the Board for compliance 
with the joint motion.  The Court dismissed the prostate cancer 
claim and it is not before the Board.

In January 2010, the RO granted service connection for adjustment 
disorder with depressed mood as secondary to the Veteran's 
service-connected hearing loss and tinnitus.  An initial 
disability rating of 10 percent was assigned effective June 8, 
2009.  The Veteran appealed for a higher initial rating; thus, 
the Board has included the issue on the title page.

In the October 2009 decision, the Board determined that the 
rating reduction for bilateral hearing loss from a total rating 
(100 percent) to 40 percent was proper and denied the appeal of 
that issue.  The Board relied primarily on the results of a March 
2009 VA audiological examination conducted by VA audiologist 
D.L.C. at the VA Medical Center (VAMC) in Omaha, Nebraska.  The 
Board found that the Veteran's hearing loss had materially 
improved when comparing the March 2009 results with that of the 
findings in a September 2004 private audiological examination 
that was the basis for the total rating.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The rating criteria establish eleven auditory acuity 
levels designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to be 
assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2010).  
Additionally, the regulations allow for evaluating exceptional 
patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2010).

The Court has addressed the manner in which hearing loss is 
evaluated.  The Court has determined that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
This manner for evaluating hearing impairment was reiterated by 
the Court in Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Martinak v. Nicholson, 21 Vet. App. 447, 456 (2007); and Anderson 
v. Shinseki, 22 Vet. App. 423, 425 (2008).  Recently, the Court 
recognized that the "[a]ssignment of disability ratings for 
hearing impairment [is] derived by a mechanical application of 
the rating schedule" to a claimant's audiometric examination 
results.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 
2011) (citing Lendenmann, 3 Vet. App. at 349).  

The parties to the August 2010 joint motion agreed that the March 
2009 VA examination results (recorded by the examiner again in an 
April 2009 report) included puretone threshold averages that 
reflect a 40 percent evaluation.  However, the joint motion 
stated that it was unclear whether the Board may have relied on 
an inadequate examination.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  This is so because D.L.C. opined in the 
report and addenda that the "test results suggest a severe to 
profound sensorineural hearing loss for both ears" and that the 
Veteran "has been evaluated by four different audiologists since 
2004 and test results have all suggested a severe to profound 
hearing loss."  The joint motion indicates that hearing loss 
described as "severe to profound" suggests a hearing impairment 
greater than that contemplated by a 40 percent evaluation.

Given that descriptive characterizations of hearing impairment, 
such as slight, mild, severe, and profound, are absent from the 
rating criteria and, given that the assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered, the Board 
has no way to judge whether a descriptive characterization is 
contemplated by the ratings listed in Table VII of Diagnostic 
Code 6100.  Consequently, the claim must be remanded in order to 
have D.L.C. or another VA audiologist provide an opinion on the 
matter.  The opinion must explain whether the March 2009 puretone 
thresholds and speech discrimination scores were an accurate 
reflection of the Veteran's hearing impairment.  If not, then the 
appropriate puretone thresholds and speech discrimination scores 
should be indicated or another examination should be conducted.  
If the March 2009 puretone thresholds and speech discrimination 
scores were an accurate reflection of the Veteran's hearing 
impairment, then the opinion must explain the meaning of 
"severe" and "profound" hearing loss and if those descriptive 
characterizations are contemplated by the March 2009 puretone 
thresholds and speech discrimination scores.  This type of 
opinion will aid the Board in determining whether the March 2009 
VA examination is adequate for rating purposes.

In regards to the claim for a higher initial rating for 
adjustment disorder with depressed mood, the Board finds that the 
Veteran should be scheduled for a VA psychiatric examination to 
assess the degree of disability of the disorder.  There are 
essentially two pieces of medical evidence in the claims file 
pertinent to the claim.  The Veteran was seen by private 
psychologist M.C. in May 2009.  He also underwent VA examination 
in October 2009.

The two reports contain conflicting information as to the 
disabling nature of the Veteran's adjustment disorder with 
depressed mood.  Dr. M.C. stated that a comprehensive mental 
status consultation revealed a "rather low degree of 
impairment" and that the Veteran's social adaptation "must be 
better than fair."  Dr. M.C. also indicated that the Veteran 
appeared to be at the "very lowest levels of moderate difficulty 
and is probably going to become much more severe as time goes 
on."  Additionally, Dr. M.C. assigned a GAF (global assessment 
of functioning) score of 51-55.  (According to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), that GAF range 
represents moderate symptoms such as flat affect, circumstantial 
speech, and occasional panic attacks.)

The October 2009 VA psychologist characterized the Veteran's 
adjustment disorder as mild in severity and indicated that the 
signs and symptoms are transient or mild and decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress.  The VA psychologist assigned a 
GAF score of 67.  (DSM-IV indicates this type of GAF score 
represents some mild symptoms such as depressed mood and mild 
insomnia.)

Given the varying levels of severity set forth within and between 
the two reports, the Board finds that another VA psychiatric 
examination is appropriate to better ascertain the disability 
level of the Veteran's adjustment disorder with depressed mood.  
Additionally, based on the examination instructions, the October 
2009 VA examination appears to have been primarily conducted with 
an eye towards determining whether service connection was 
warranted on a secondary basis rather than an evaluation of the 
disorder.  Thus, a new examination is warranted.

It appears that the Veteran receives regular treatment at VAMCs 
in Nebraska.  Updated treatment records should be obtained in 
light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since February 2010) 
from the VAMCs in Nebraska and associate 
the records with the claims folder.

2.  Forward the Veteran's claims file to 
audiologist D.L.C. at the Omaha VAMC who 
conducted the March 2009 audiological 
examination.  D.L.C. should review the 
Veteran's claims file and provide an 
opinion that explains whether the March 
2009 puretone thresholds and speech 
discrimination scores were an accurate 
reflection of the Veteran's hearing 
impairment.  If not, then the appropriate 
puretone thresholds and speech 
discrimination scores should be indicated 
or another examination should be conducted.  
If the March 2009 puretone thresholds and 
speech discrimination scores were an 
accurate reflection of the Veteran's 
hearing impairment, then the opinion must 
explain the meaning of "severe" and 
"profound" hearing loss and if those 
descriptive characterizations are 
contemplated by the March 2009 puretone 
thresholds and speech discrimination 
scores.  A complete rationale for the 
conclusions reached must be provided-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.

(Arrange for the Veteran to undergo another 
audiological examination only if D.L.C. is 
unavailable and/or such examination is 
needed to answer the question posed above.)

3.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The 
examiner should review the claims file.  
All necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order to 
identify the degree of social and 
occupational impairment attributable to the 
Veteran's adjustment disorder with 
depressed mood.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  A multi-axial assessment 
should be provided, and a thorough 
discussion of Axis V, with an explanation 
of the numeric code assigned, should be 
included.  The report of examination must 
include the complete rationale for all 
opinions expressed.

4.  After the requested reports have been 
completed, the reports should be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If a report is deficient in any 
manner, it should be returned to the 
examiner/reviewer.

5.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

